Citation Nr: 1233415	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right ankle fracture, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of right (dominant) wrist fracture, status post-bone graft repair, currently evaluated as 10 percent disabling. 

3.  Whether there was clear and unmistakable error (CUE) in March 1972 and March 2005 RO rating decisions that denied a disability rating in excess of 10 percent for residuals of right wrist fracture.


WITNESSES AT HEARING ON APPEAL

The Veteran and P.L.R.

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied the benefits sought on appeal. 

The Veteran presented testimony at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in February 2010.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

In a decision dated in November 2010, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In December 2011, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order dated that same month, the Court granted the Motion, vacated the November 2010 Board decision in part, and remanded the case to the Board for further appellate review consistent with the JMR.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The issues of entitlement to service connection for a back disability and incomplete paralysis of the peroneal nerve as secondary to the service-connected right ankle fracture residuals have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the RO).

The Veteran submitted additional evidence to the Board in March 2012 for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  Prior to May 14, 2009, the Veteran's right ankle fracture residuals were manifested by subjective complaints of chronic pain, some weakness, and limitation of motion (LOM).  Marked LOM was not manifested during the period.  Additional functional impairment due to pain, flare-ups, weakness, or similar symptoms is not shown to any significant degree.  

2.  As of May 14, 2009, the Veteran's right ankle fracture residuals were manifested by painful, limited motion, weakness, and objective evidence of instability.  Additional functional impairment due to pain, flare-ups, weakness, or similar symptoms is not shown to any significant degree.  

3.  The Veteran's right wrist fracture residuals are manifested by severely decreased range of motion in radial deviation, with increased pain and functional impairment on such motion, which more nearly approximates a finding of unfavorable ankylosis in the right wrist joint.  

4.  The March 1972 rating decision that assigned an initial 10 percent rating for right (dominant) wrist fracture residuals was reasonably supported by the known evidence of record at that time and was consistent with the laws and regulations then in effect.

5.  The March 2005 rating decision that continued a 10 percent rating for right (dominant) wrist fracture residuals was reasonably supported by the known evidence of record at that time and was consistent with the laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, and no higher, for fracture residuals of right ankle were met as of May 14, 2009, but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5271, 5284 (2011).

2.  The criteria for a 50 percent disability rating for fracture residuals of right wrist, status postoperative, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5214; DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The March 1972 rating decision that assigned an initial 10 percent rating for right (dominant) wrist fracture residuals was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011).  

4.  The March 2005 rating decision that continued a 10 percent rating for right (dominant) wrist fracture residuals was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126.  As to the CUE claims on appeal, the Board notes the VCAA does not apply to those claims because a CUE claim is decided on the evidence of record.  No additional evidence is added to the file.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

As concerns the increased ratings claims, the requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decisions appealed, VA notified the Veteran in November 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the November 2006 letter was time and content compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2009 letter issued during the appeals process reiterated the VCAA requirements.  Thus, the Board finds VA complied with the notice requirements of the VCAA. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  There is no assertion that there is additional evidence to be obtained in support of the claim.  The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the proceedings.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Analysis

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Right Ankle

By way of history, the Veteran sustained a right ankle fracture during his active service.  A March 1972 rating decision granted service connection for the fracture residuals and assigned an initial, noncompensable rating under DC 5284, effective in December 1971.  A July 1976 rating decision granted a compensable rating of 10 percent, effective in January 1976.  

In November 2006, the Veteran submitted a claim seeking an increased rating for his service-connected right ankle disability, which is the basis of the current appeal.  He asserts his symptoms warrant a rating higher than the 10 percent rating currently assigned.

As noted, the Veteran's service-connected right ankle disability is rated 10 percent disabling under DC 5284, as an other foot injury.  Under DC 5284, a 10 percent rating is warranted for a moderate injury; a 20 percent rating is warranted for moderately severe symptoms; and, a 30 percent rating is warranted for severe foot injuries.  A 40 percent rating is warranted with actual loss of use of the foot.  

On VA examination in March 2007, the Veteran reported that his right ankle felt somewhat weak, was stiff, and occasionally would swell.  He also reported that it gave way frequently when walking on uneven ground particularly and was also manifested by some fatigability, but he denied experiencing any locking.  The Veteran reported that his resting pain was one to two out of ten but that his pain would flare to five to six about two times per month for one or two days.  The flare would be caused by twisting his ankle while walking, which would result in occasional falls, and the examiner noted that the impact of the flare-ups were moderate on his everyday activities.  

Physical examination revealed no ankle deformity, swelling, or effusion.  Dorsiflexion was nine degrees, with some mild discomfort.  Plantar flexion was 36 degrees, with mild discomfort.  Inversion stress was painful beneath the lateral malleolus but eversion was not painful.  The ankle was not unstable on stressing with anterior and posterior motions.  Repetitive motion did not result in any apparent additional functional impairment; therefore, the examiner assessed that DeLuca as negative.  Nevertheless, the examiner noted that the impairment results when the Veteran steps on an uneven object and inverts his ankle, which results in a flare-up of severe pain.  

An August 2008 private report of examination by Dr. B reflects the Veteran complained of right ankle weakness and giving away, with twisting laterally. Examination of the right ankle showed peroneal weakness to stress at 4/5 on the right compared to 5/5 on the left.  There was tenderness over the lateral ankle complex, mainly over the anterior fibulotalar ligament.  However, there was no effusion or synovitis, and ankle range of motion (ROM) appeared equal to the left side.  The impression was posttraumatic right ankle peroneal insufficiency.  

On VA examination in May 2009, the Veteran complained of inability to stand for more than a few minutes and being able to walk for only 1/4 mile; however, he did not report using aids for walking.  Nevertheless, he was noted to have a limping gait with poor propulsion.  There was evidence of abnormal weight-bearing, as the outside heel of his right shoe wears out easily.  The VA examiner noted that there was tenderness over the right lateral malleolus, as well as instability, but there was no tendon abnormality or angulation.  Right ankle dorsiflexion was to 10 degrees and plantar flexion was to 30 degrees.  There was evidence of pain following repetitive motion but there were no additional limitations after three repetitions of ROM.  There was no joint ankylosis and no apparent additional functional impairment following repetitive use.  X-rays showed stable degenerative changes. 

During the Veteran's February 2010 hearing, he testified that his right ankle is misaligned and that he has a tendency to walk sideways, resulting in the heels of all his shoes wear out on the outer side.  He also testified that his right ankle swelled up occasionally, particularly when he walked, and it rolled over completely when he walked on uneven surfaces.  He also reported that one doctor noted calf atrophy.  

The Veteran recently submitted a February 2012 report from Dr. B., which states that the right ankle manifests increased weakness, characterized by the loss of one grade of strength, secondary to chronic peroneal insufficiency which will require surgical reconstruction.  Also submitted was a prescription for a dynamic ankle brace for treatment of the peroneal insufficiency.  

Based on the foregoing, the Board finds that, as of May 2009, the Veteran's service-connected right ankle disability more nearly approximates a moderately severe disability, which warrants a 20 percent rating under DC 5285, but no higher.  In making this determination, the Board notes that the preponderance of the evidence shows increased symptomatology as of the May 2009 VA examination.  The preponderance of the evidence shows that the Veteran's right ankle disability is manifested by painful, limited motion and weakness.  While the May 2009 VA examination revealed that the Veteran continued to experience weakness and painful, limited range of motion in his right ankle, with essentially similar range of motion values as those demonstrated at the March 2007 VA examination, the May 2009 VA examiner noted that there was objective evidence of instability and a limping gait, which were not noted at the March 2007 examination.  In this regard, the Board notes that the Veteran reported experiencing giving way in his right ankle at the March 2007 VA examination but there was no objective evidence of instability until the May 2009 examination.  In addition to the foregoing, the Board notes that the February 2012 treatment record from Dr. B. reflects increased weakness, i.e., loss of strength, in the right ankle joint.  

In this regard, the Board notes that Dr. B's findings in 2008 did not support a higher rating as of that date, as he noted right ankle range of motion comparable to the uninjured left ankle and he did not note any instability or weakness in the left ankle.  Therefore, the Board finds that a rating higher than 10 percent was not warranted prior to May 2009, as the evidence did not show right ankle symptoms that more nearly approximated a moderately severe disability prior to that date.  

The Board notes that a June 2009 VA outpatient records reflects that physical examination revealed that the right ankle was stable with adequate muscle strength.  Nonetheless, affording the Veteran the benefit of the doubt, the Board finds the right ankle was manifested by a moderately severe foot injury residuals as of May 14, 2009, the date of the VA examination.  As such, the Board finds that a 20 percent disability rating is warranted under DC 5284 as of May 14, 2009, the earliest date factually ascertainable for a higher rating.  See 38 C.F.R. §§ 3.400(o)(1), 4.3, 4.7, 4.71a, DC 5284.

The Board finds that a higher, 30 percent rating was not met or approximated in May 2009 or thereafter, as the preponderance of the evidence does not show symptoms that more nearly approximate a severe right ankle disability.  Indeed, the May 2009 VA examiner specifically noted there was no evidence of additional limitation due to the Veteran's pain and that there was no more than moderate impact on the Veteran's activities of daily living and other areas.  In addition, while there is evidence of decreased weakness in the right ankle as of February 2012, the evidence does not reflect that the Veteran has lost all strength in his right ankle.  

The Board has considered the Veteran's report that a physician noted atrophy in his right calf; however, the objective evidence of record does not reflect that any finds of atrophy in the right calf or right lower extremity that is related to or a result of the service-connected right ankle disability.  The Veteran is competent to report his current symptoms that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that his report of having atrophy in his right calf, as related to his right ankle disability, is not competent as any such finding is not generally capable of lay observation and requires medical evaluation.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the presence of muscle atrophy or its relationship to his service-connected right ankle disability.  Therefore, the Board finds his report of having right calf atrophy is not competent or credible evidence and, thus, does not support the grant of a higher disability rating under DC 5284.  

The Board has evaluated the Veteran's right ankle disability under all other potentially applicable diagnostic codes to determine whether he can be assigned a higher rating at any point during the pendency of this appeal.  In this context, the Board has considered whether a higher rating is warranted based upon limitation of motion (LOM).  Under DC 5271, moderate LOM warrants a 10 percent rating, and marked LOM warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271.  However, given the findings reported above, the Board finds that a higher disability rating is not warranted under DC 5271 at any point during the appeal.  

At the outset, the Board notes that normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Words such as "moderate," "moderately severe," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 and 4.6.

As discussed above, the objective range of motion findings reflected in the record have been relatively consistent throughout the appeal, as the Veteran demonstrated dorsiflexion to 9 and 10 degrees at the March 2007 and May 2009 VA examinations, respectively.  Likewise, the Veteran was able to demonstrate plantar flexion to 36 and 30 degrees at the March 2007 and May 2009 VA examinations, respectively.  The Board finds that, while the evidence shows that the Veteran has manifested approximately half of normal dorsiflexion, his range of motion in plantar flexion is not as severely limited, as he can demonstrate more than half of normal motion in plantar flexion.  As such, the Board finds that the preponderance of the evidence does not support a finding of marked limitation of motion at any point during the appeal period and, thus, a higher rating is not warranted under DC 5271.  

The Board has also considered the Veteran's right ankle disability under DCs 5270, 5272, 5273 and 5274; however, the lay and medical evidence of record does not reflect that the Veteran's right ankle disability is manifested by ankylosis of the ankle, subastragular, or tarsal joints; nor is there evidence of malunion of the os calcis or astragulus or that the Veteran has required an astragalectomy.  Therefore, DCs 5270, 5272, 5273 and 5274 are not for application in this case.  

In evaluating the Veteran's service-connected knee disabilities under the criteria of DeLuca, supra, the Board notes that the Veteran has reported experiencing flare-ups of pain twice a month after twisting his ankle while walking, and he has also lodged complaints of weakness and giving way.  The March 2007 VA examiner noted that the Veteran's flare-ups had a moderate effect on his everyday activities and that repetitive motion did not result in any apparent, additional functional limitation.  Likewise, while the May 2009 VA noted that repetitive motion resulted in pain, there were no additional limitations after repetitive motion or use.  

The VA examiners did not estimate the Veteran's functional loss due to pain or during flare-ups; however, the Board finds no prejudice to the Veteran because each examiner noted his reports of painful motion and the functional impairment caused by his disability as a result of flare-ups and repetitive use.  In this regard, while both examiners noted some degree of functional impairment caused by the right ankle disability, the Board finds that any functional impairment experienced by the Veteran, including during flare-ups or after repetitive use, is contemplated by the disability ratings assigned to the right ankle disability.  Indeed, the Board notes that the 10 and 20 percent ratings currently assigned are based upon the evidence showing weakness, painful, limited motion, and instability in the right ankle joint, and the Veteran has only reported experiencing flare-ups after twisting his ankle, which is likely associated with or due to instability and weakness.  There is no lay or medical evidence of record that shows the Veteran's episodic flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of a 20 percent disability rating, but no higher, for service-connected right ankle disability, as of May 14, 2009.  However, the preponderance of the evidence is against the grant of a rating higher than 10 percent for service-connected right ankle disability prior to that date.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Right Wrist

The Veteran sustained the right wrist fracture during his active service.  In a March 1972 rating decision, the RO granted service connection for the residuals and assigned an initial 10 percent rating under DC 5215, effective from December 1971.  As earlier noted, VA received the Veteran's claim for an increased rating in November 2006.

Under DC 5215, limitation of motion of the wrist warrants a 10 percent disability rating if palmar flexion is limited in line with the forearm (or zero degrees) or if dorsiflexion is less than 15 degrees.  

At the March 2007 VA examination, the Veteran denied experiencing stiffness in his right wrist but he reported having pain, weakness, swelling, fatigability, and lack of endurance in his right wrist.  He reported that, while doing heavy work, his wrist feels like it wants to give away and he also reported that it does lock occasionally.  He reported having flare-ups of pain that occur every two months which are precipitated by abnormal resting position.  The examiner noted that the impact of the flare-ups is moderate and greater than 50 percent, with loss of function due to recurring wrist pain.  The examiner noted that the Veteran frequently wears a splint and that he is right hand dominant.  

Objective examination revealed no visible abnormality of the appearance or conformation of the right hand or wrist.  The right wrist dorsiflexed to 60 degrees, and palmar flexed to 80 degrees, without particular pain.  Radial deviation was to two degrees without pain; however, from two to 10 degrees of forced radial deviation, there was pain.  Ulnar deviation was to 41 degrees.  Repetitive movement of the right wrist caused no change in the LOM, but repetitive use caused a major functional impact due to pain.  

On VA examination in May 2009, the Veteran had tenderness over the right navicular bone.  Right wrist dorsiflexion was to 65 degrees and palmar flexion was to 75 degrees.  Right wrist radial deviation was to six degrees and ulnar deviation was to 45 degrees.  There was pain following repetitive motion but no additional limitations after two repetitions of range of motion.  There was no joint ankylosis. The diagnosis was residual fracture right wrist. 

At the February 2010 hearing, the Veteran reported having very little or no radial deviation in his right wrist and he reported having a total of 120 degrees of lost motion.  He also testified that he had a false joint with a broken bone, with false motion every day.  He also asserted that he experiences swelling and some lock up of his wrist and that, when he tries to overuse his wrist, it becomes very painful and sore.  He also testified that he has been diagnosed with carpal tunnel syndrome and arthritis in his right wrist.  

Based on the foregoing, the Board finds that a rating higher than 10 percent is not warranted for the Veteran's right wrist disability under DC 5215, as the evidence consistently shows the Veteran has demonstrated dorsiflexion to more than 15 degrees and plantar flexion to more than zero degrees.  

However, under DC 5214, ankylosis of the major wrist warrants a 30 percent rating when favorable in 20 to 30 degrees of dorsiflexion.  A 40 percent rating is warranted with ankylosis if any other position, except favorable, and a 50 percent rating is warranted with unfavorable ankylosis, in any degree of palmar flexion or with ulnar or radial deviation.  

At the February 2010 hearing, the Veteran demonstrated an inability to move his right wrist in radial deviation.  While ankylosis in radial deviation is not shown by the objective evidence of record, the Board notes that the Veteran was only able to demonstrate radial deviation to two and six degrees at the March 2007 and May 2009 VA examinations respectively, and that attempts to demonstrate any further motion resulted in pain.  While the Veteran is able to demonstrate movement in all other planes of excursion tested, including flexion, dorsiflexion, and ulnar deviation, the Board finds that the preponderance of the evidence shows that the Veteran's right wrist disability has been manifested by severely decreased range of motion in radial deviation, with evidence of increased pain and functional impairment on such motion, throughout the pendency of the appeal.  

Therefore, while an inability to move the right wrist joint is not shown until the February 2010 hearing, the Board finds that the evidence of severely decreased range of motion, with increased pain and functional impairment on such motion more nearly approximates a finding of unfavorable ankylosis in the right wrist joint.  Indeed, as noted, the March 2007 VA examiner noted that the impact of the flare-ups of pain was greater than 50 percent, with loss of function due to recurring wrist pain, while the May 2009 VA examiner also noted that repetitive use caused a major functional impact due to pain.  

Based on the foregoing, the Board will resolve all doubt in favor of the Veteran and find that his service-connected right wrist disability is manifested by unfavorable ankylosis, which warrants a 50 percent rating under DC 5214.  See also Deluca, supra; 38 C.F.R. §§ 4.40 and 4.45.  A higher, schedular rating is not warranted under any other potentially applicable diagnostic code.  

The 50 percent rating assigned herein contemplates the additional functional limitation experienced by the Veteran due to pain, flare-ups, and repetitive use.  However, the Board will consider if an even higher rating is warranted under the criteria of DeLuca, supra.  As noted, the Board notes the Veteran has reported having flare-ups of pain that occur every two months.  The March 2007 VA examiner noted that the impact of the flare-ups is moderate and greater than 50 percent, with loss of function due to recurring wrist pain.  In addition, as noted, the March 2007 VA examiner noted that attempts to move the right wrist to more than two degrees in radial deviation resulted in pain.  Likewise, the May 2009 VA examination report reflects that there was pain following repetitive motion.  As discussed above, the preponderance of the evidence clearly shows that the Veteran experiences additional functional limitation, including severely limited range of motion and an inability to move his right wrist in radial deviation, due to pain.  These findings are contemplated by the 50 percent rating decision assigned in the decision herein and there is no other lay or medical evidence showing that the Veteran's episodic flare-ups have or likely result in any additional impairment beyond what is contemplated by the 50 percent rating assigned herein.  Therefore, the Board finds that an additional increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Based on the foregoing, the Board finds the preponderance of the evidence supports the grant of a 50 percent disability rating for service-connected right wrist disability under DC 5214 and the criteria of DeLuca, supra, and 38 C.F.R. §§ 4.40 and 4.45.  All reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Final Considerations

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's right ankle and wrist disabilities are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of right ankle and wrist pain, weakness, limited motion, and the functional impairment caused thereby are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's right wrist or ankle disabilites during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran has asserted that one of the reasons he was self-employed was so he could take time off when his right wrist flared up.  However, the evidence shows that the Veteran retired from active employment in 2000, and he is deemed unemployable due to his service-connected PTSD.  There is no lay or medical evidence that shows he is unemployable due to his service-connected right ankle or wrist disability and the Board finds that any affect his disabilities have on his employability is contemplated by the disability ratings currently assigned to his disability.  As such, further discussion of a TDIU is not necessary.  


CUE Motions

The Veteran has asserted that rating decisions issued in March 1972 and March 2005 were clearly and unmistakably erroneous for failing to provide him with a rating higher than 10 percent for his service-connected right wrist fracture disability.  

To determine whether CUE was present in a prior determination under 38 C.F.R. § 3.105(a), either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

As noted, the Veteran levies several assertions in his effort to show CUE.  The most specific, however, is that the RO denied him a higher rating than 10 percent because it erroneously determined the right wrist fracture aggravated a pre-service right wrist injury and rated it on that basis.  See 38 C.F.R. § 4.22.

The Board notes the service treatment records contain entries that note both a history of a right wrist injury prior to service and an in-service fracture while the Veteran was based in Alaska.  Rating decisions of the 1970s did not contain the detailed discussion of reasons and bases as do current rating decisions.  Therefore, the March 1972 rating decision does not reflect how the rating board determined the presumption of soundness was rebutted, since no preexisting musculoskeletal disability of the upper extremity was noted at the physical examination for entry into active service.  See 38 C.F.R. §§ 3.304(b) and 3.306.  While this may have been a technical error, it did not impact the initial rating of the Veteran's right wrist fracture residuals, however, as 10 percent was the only rating allowable for the disability.  Thus, the March 1972 rating decision determination that service connection was based on aggravation of a preexisting disorder was not error that impacted the Veteran's initial rating.  The Veteran's right wrist was rated at the only level allowed, 10 percent.

As concerns the rating itself, a February 1972 VA examination report reflected the Veteran had 10 degrees of right wrist radial deviation, 60 degrees of right wrist ulnar deviation, 70 degrees of palmar flexion, and 55 degrees of dorsal extension.

The JMR reflects the November 2010 Board decision did not address the Veteran's assertions of numerous other theories under which he may have received a higher rating, to include the Veteran's assertion the rating board did not consider his entitlement to a rating for a muscle injury.  The record, however, simply shows there was no evidence of a muscle injury in the record in 1972.  CUE is determined solely by the evidence before the rating board at the time, not evidence that might possibly have been before it.  Neither the service treatment records nor the 1972 VA examination noted any injury to the right wrist muscles.  The Veteran's other assertions address how the rating board weighed the evidence of record.  A claimant may not seek a re-weighing of the evidence via a CUE motion.  Hence, the Board finds that, based on the law and record as they existed in 1972, the March 1972 rating decision did not contain CUE. 

The Veteran has also asserted that the rating board did not have all of his medical records before it, as he has asserted that some of his records were found in another Veteran's claims file.  While this may be true, this does not meet the standard for CUE, as neither a grave procedural error nor a breach of the duty to assist will vitiate a final RO or Board decision.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).

The Veteran's other specific assertion is that the evidence of record showed he was entitled to a higher rating based on ankylosis of the wrist.  Prior to the March 2005 rating decision, there was a VA examination in February 2005.  At that time, right wrist palmar flexion was to 45 degrees, radial deviation was about to 2 degrees, and ulnar deviation was to about 30 degrees.  There was no painful motion in the joint and there was no additional limited range of motion caused by pain.  There was no objective evidence of painful motion, instability, weakness, or abnormal movements or guarding of the wrist.  

At the time of the March 2005 rating decision, the February 2005 VA examination report did not support a rating greater than 10 percent due to the motion shown or the functional effects of pain.  The medical evidence showed the Veteran did not have or nearly approximate wrist ankylosis, which is necessary for a rating higher than 10 percent under Diagnostic Code 5214.  To the contrary, the Veteran had a substantial amount of motion of his right wrist in all planes of excursion, negating any findings or assertion of ankylosis, and the examiner in May 2009 stated that the Veteran continued to not have ankylosis.  Further, the Veteran's arguments to the contrary constitute efforts to reargue how the rating board weighed the evidence, which is not an appropriate subject matter of CUE.

The Board also notes that, while there could be two separate 10 percent ratings under Diagnostic Code 5215, one for limitation of wrist dorsiflexion to less than 15 degrees, and the other for palmar flexion limited to in line with the forearm, the examination in March 1972 showed dorsiflexion to be to 55 degrees and palmar flexion to be to 70 degrees, and the examination in February 2005 showed palmar flexion to be to 45 degrees.  As such, the findings from the March 1972 examination do not warrant compensable disability ratings under DC 5215 based on limitation of motion in dorsiflexion or palmar flexion.  

The Veteran also asserts there was CUE because he was not considered for a higher rating under DC 5212 for impairment of the radius.  While the Veteran reported having pain that radiated from his wrist towards his elbow, the medical evidence of record did not reveal any impairment of the radius, including at due to pain radiating from the service-connected right wrist joint, at the time of the March 1972 or March 2005 rating decision.  Therefore, the Board finds that the Veteran's assertion of radiating wrist pain is not considered competent or credible evidence of an impairment involving the radius, given the lack of objective evidence of any such impairment.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that symptoms, alone, without evidence of a diagnosed or identifiable underlying disability or condition, do not in and of themselves constitute a disability).  Indeed, there is no competent or credible evidence showing that the Veteran's service-connected right wrist disability involves or impacts his right forearm bone.  See 38 C.F.R. § 4.71a, DC 5212.  

In sum, the Board has considered the Veteran's assertions regarding CUE in the March 1972 and March 2005 rating decisions; however, it appears that the RO considered the evidence of record, applied the applicable laws and regulations, and determined that a rating higher than 10 percent was not warranted for his service-connected right wrist fracture disability.  There is no allegation that the correct facts were not known at the time of the Marc 1972 or March 2005 rating decisions; nor is there any allegation or indication that the RO ignored or improperly applied the law at the time of the rating decision, such that the outcome of the claim would have been manifestly different but for the error.  Because of this, those decisions remain final and cannot be reversed.  38 C.F.R. §§ 3.105, 20.1103.


ORDER

Entitlement to an evaluation not to exceed 20 percent for right ankle fracture residuals is granted, effective May 29, 2009, subject to the law and regulations governing the award of monetary benefits. 

Entitlement to an increased rating for residuals of right (dominant) wrist fracture, status post-bone graft repair is denied. 

The Marcy 1972 rating decision was not clearly and unmistakably erroneous.

The March 2005 rating decision was not clearly and unmistakably erroneous.



____________________________________________
A. J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


